Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/616,182 filed on 11/22/2019.
Claims 1 – 8 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

CLAIM INTERPRETATION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “self-learning module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “module” coupled with functional language “configured to review….”; without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  The above "module" terms coupled with their respective functional language do not infer any significant structures or mechanisms used to perform the cited functional language, and therefore are not recognized as structures.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 4 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure (“module”) described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph: 0070, FIG. 2 is a block diagram 200 illustrating system elements of an exemplary robotic 3D scanning system 202, in accordance with various embodiments of the present disclosure. As shown the robotic 3D scanning system 202 primarily including a depth sensor 204, one or more cameras 206, a processor 208, a motion controlling module 210, a self-learning module 212, a storage module 214, a transceiver 216, and a laser light 218).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maierhofer (US 2007/0058175 A1) in view of Chen et al. (US 2017/0169603 A1) and further in view of Fisker et al. (US 2008/0306709 A1). 

Regarding claim 1, Maierhofer discloses: “a robotic three-dimensional (3D) scanning system for scanning of an object [see abstract: In a method for 3-dimensional measurement of the surface of an object, the object is imaged 2-dimensionally], comprising: 
a processor configured to determine an exact position for taking one or more image shots of the object [see para: 0010; A further apparatus that permits determination of the 3-dimensional coordinates of points on the surface of a component is described in U.S. Pat. No. 5,615,013 A. Therein a laser beam generated by a laser projector is directed onto the surface of an object, and the light spot produced thereon is imaged in a camera system via a mirror system comprising two swivelable mirrors. From the relative arrangement of the system components, the direction vector of the laser beam and the respective deflection of the mirrors of the mirror system, it is then possible in turn to infer the exact position of the light spot on the component surface]; 
a motion-controlling module comprising at least one wheel [see para: 0052; Advantageously both worm gears are pretensioned to eliminate play, thus further improving the guidance of the CCD camera, which in any case was already precise. Such pretensioning of the worm gears is advantageously achieved by means of a spiral spring acting on the respective worm wheel] configured to enable a movement from a current position to the exact position for taking the one or more image shots of the object one by one [see para: 0068; FIG. 4 shows, in a first diagram (top), mounting 2, in which CCD camera 3 and the two associated drive units 14, 15 are disposed. This CCD camera 3, equipped with a variable optical zoom (from wide-angle up to 20× magnification), is disposed together with second drive unit 15 in a drum 16 supported rotatably inside mounting 2. By means of first drive unit 14, drum 16 can be turned through a total angular range of 100° (from −50° to +50° relative to the illustrated position) around a first axis A. Inside rotatable drum 16, this CCD camera 3 is supported by means of second drive unit 15 in such a way that it can turn or swivel around a second axis B, which is turned by 90° relative to first axis A. Once again, a maximum swiveling range of 100° (from −50° to +50° relative to the illustrated position) is possible]; 
one or more cameras configured to take the one or more image shots of the object for scanning [see para: 0075; By means of appropriate software, the computer system checks whether the center of the light spot is now imaged exactly on the point of passage of the optical axis of CCD camera 3 through the CCD chip]; 
Maierhofer does not explicitly disclose: “a depth sensor configured to create a point cloud of the object, wherein the processor merges and processes the point cloud with the at least one image shot for generating a rendered map; and 
a self-learning module configured to review and check a quality of scanning of the rendered map of the object in real-time, when the quality of the rendered map is not good then the self-learning module instructs the one or more cameras to take at least one image shot of the object and the depth sensor to create at least one point cloud for rendering of the object until a good quality rendered map comprising a 3D scanned image is generated”.
However, Chen, from the same or similar field of endeavor teaches: “a depth sensor configured to create a point cloud of the object, wherein the processor merges and processes the point cloud with the at least one image shot for generating a rendered map [see para: 0029; The depth sensor can record N depth image frames 220-1, 220-2, . . . 220-n periodically, such as every second or a frame every ½ second. These N depth image frames are fused together based on the difference between translation (T) and rotation (R) or the depth sensor pose along- and around the x, y and z axis in the current frame and previous frame. The translation (T) can indicate the distance between frames and the rotation (R) can indicate an angular position with respect to an object. [0030] The resulting depth maps are fused sequentially into a volumetric 3D representation which stores the Truncated Signed Distance Function (TSDF). After all depth maps have been fused, a 3D point cloud or mesh can be generated from the volume data. In order to carry out the fusion, the camera pose of each frame is estimated as described later in the present disclosure]; and 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify 3D measurement of the surface of an object device disclosed by Maierhofer to add the teachings of Chen as above, in order to provide a means for improving depth-camera images in an efficient manner to create a full representation of the object. The depth camera record N-th depth image frames periodically, such as every second or a frame every ½ second. The resulting depth maps are fused sequentially into a volumetric 3D representation which stores the Truncated Signed Distance Function (TSDF). After all depth maps have been fused or combined, 3D point cloud or mesh can be generated from the volume data [Chen see para: 0029 and 0030].
Maierhofer and Chen does not explicitly disclose: “a self-learning module configured to review and check a quality of scanning of the rendered map of the object in real-time, when the quality of the rendered map is not good then the self-learning module instructs the one or more cameras to take at least one image shot of the object and the depth sensor to create at least one point cloud for rendering of the object until a good quality rendered map comprising a 3D scanned image is generated”.
However, Fisker, from the same or similar field of endeavor teaches: “a self-learning module configured to review and check a quality of scanning of the rendered map of the object in real-time, when the quality of the rendered map is not good then the self-learning module instructs the one or more cameras to take at least one image shot of the object and the depth sensor to create at least one point cloud for rendering of the object until a good quality rendered map comprising a 3D scanned image is generated [see para: 0046; The optimal scan sequence is then selected as the one which have the maximal visibility. Additional factors can also be used to select the optimal configuration if several sequences achieve full visibility. A scan is performed using the optimal scan sequence 305 and the result is merged with previously performed scans 305. The surface model might then be created for the merged scans 301 and the resulting scan might be checked for full coverage 302. If full coverage is not obtained in the combined scan then a second adaptive scan might be performed. For complex shapes several adaptive scan sequences might be required to obtain full coverage, because uncovered areas can contain shapes that occlude other parts of the uncovered area. [0047] The coverage of areas of the physical object may be evaluated by any suitable method. In one embodiment the coverage of areas of the physical object is evaluated by evaluating percentage of area of holes as compared to estimated area of the physical object. In another embodiment the coverage of areas of the physical object is evaluated by evaluating the size of holes. In yet another embodiment steps d) and e) are repeated until the coverage of the physical object is above a predetermined value].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify 3D measurement of the surface of an object device by Maierhofer to add the teachings of Chen as above, to further incorporate the teachings of Fisker to producing 3D computer model of physical object used for scanning such as dental impression, dental cast and die, last, jewelry, art, cultural and historical artifact, manufactured component for quality analysis and mold making, ear impression, metrology, reverse engineering, easy creation of realistic 3D model. The depth camera record N-th depth image frames periodically or certain period. The first step in the adaptive scanning might be to determine which areas that are not properly covered in the initial scan. Preferably this is done by creating the surface model 301 e.g. by triangulation of the point cloud or fitting of parametric surfaces such as spline surfaces. These steps will be repeated until the quality criteria is met or predetermined value achieved [Fisker see para: 0046; 0047; 0037].

Regarding claim 2, Maierhofer, Chen and Fisker disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Maierhofer discloses: “wherein the depth sensor comprises at least one of a RGB-D camera, a Time-of- Flight (ToF) camera, a ranging camera, and a Flash LIDAR [see para: 0063; FIG. 4 shows a detail view of the CCD camera of the practical example according to FIG. 2 in its mounting equipped with two drive units for swiveling the CCD camera].

Regarding claim 3, Maierhofer, Chen and Fisker disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Maierhofer discloses: “further comprising a laser light configured to indicate the exact position by using a green color for taking at least one shot [see para: 0010; A further apparatus that permits determination of the 3-dimensional coordinates of points on the surface of a component is described in U.S. Pat. No. 5,615,013 A. Therein a laser beam generated by a laser projector is directed onto the surface of an object, and the light spot produced thereon is imaged in a camera system via a mirror system comprising two swivelable mirrors. From the relative arrangement of the system components, the direction vector of the laser beam and the respective deflection of the mirrors of the mirror system, it is then possible in turn to infer the exact position of the light spot on the component surface].

Regarding claim 4, claim 4 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
	Maierhofer does not explicitly disclose: “a first transceiver configured to send the point cloud and the one or more image shots for further processing to a cloud network;
a second transceiver configured to receive the point cloud and one or more image shots from the scanner via the cloud network
a second processor configured to merge and process the received point cloud with the one or more image shots for rendering of the object and generating a rendered map”.
However, Chen, from the same or similar field of endeavor teaches: “a first transceiver configured to send the point cloud and the one or more image shots for further processing to a cloud network [see para: 0024; The communications unit 120 is configured to support communications with other systems or devices. For example, the communications unit 120 can include a network interface card or a wireless transceiver facilitating communications over the network. The communications unit 120 can be configured to support communications through any suitable physical or wireless communication link(s)]; 
a second transceiver configured to receive the point cloud and one or more image shots from the scanner via the cloud network [see para: 0024; The communications unit 120 is configured to support communications with other systems or devices. For example, the communications unit 120 can include a network interface card or a wireless transceiver facilitating communications over the network. The communications unit 120 can be configured to support communications through any suitable physical or wireless communication link(s)]; 
a second processor configured to merge and process the received point cloud [see para: 0030; The resulting depth maps are fused sequentially into a volumetric 3D representation which stores the Truncated Signed Distance Function (TSDF). After all depth maps have been fused, a 3D point cloud or mesh can be generated from the volume data] with the one or more image shots for rendering of the object and generating a rendered map [see para: 0022; The processor 140 is configured to execute instructions that can be loaded into a memory 130. Example processor 140 can include microprocessors, microcontrollers, digital signal processors, field programmable gate arrays, application specific integrated circuits, and discrete circuitry. The processor 140 can be configured to execute processes and programs resident in the memory 230, such as operations for 3-Dimensional scanning];
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify 3D measurement of the surface of an object device disclosed by Maierhofer to add the teachings of Chen as above, in order to provide a means for improving depth-camera images in an efficient manner to create a full representation of the object. The depth camera record N-th depth image frames periodically, such as every second or a frame every ½ second. The resulting depth maps are fused sequentially into a volumetric 3D representation which stores the Truncated Signed Distance Function (TSDF). After all depth maps have been fused or combined, 3D point cloud or mesh can be generated from the volume data. These data will generated plurality times depends on number of transceiver or processor [Chen see para: 0029 and 0030].

Regarding claim 5, claim 5 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.

Regarding claim 6, claim 6 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.

Regarding claim 7, claim 7 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee et al (US 2018/0035075 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486